His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
Appellee moves to dismiss this appeal on the ground that there is less than $100 involved. The claim was originally for $300, but as a witness plaintiff made admissions from which it appeared that his claim was good for $87 only, and accordingly he had judgment for that amount. *282But nowhere in the pleadings, formally or informally, has the balance of his claim been abandoned. The amount involved is therefore still $800 and this Court has appellate jurisdiction, for the correctness of the amount to be allowed plaintiff depends on the evidence and not on the pleadings.
Opinion and decree, January 22nd, 1917.
It is further urged that the appeal bond named as clerk of the Court, a qua, one who was not in fact clerk, and that the bond given is therefore not such as the law requires.
But the law simply requires that the bond be made in favor of the clerk, and does not require that he be mentioned by name. Hence the naming of the individual is mere surplusage, and the bond remains one in favor of the clerk of Court. Moreover Act 112 of 1916 provides that mere inaccuracies in appeal bonds shall not prejudice either party. The bond is therefore good.
Motion denied.